DETAILED ACTION
I.  ACKNOWLEDGEMENTS
This final Office action addresses U.S. reissue application No. 16/683,110 (“110 Reissue Application” or “instant application”).  Based upon a review of the instant application, the actual filing date is Nov. 13, 2019 (“110 Actual Filing Date”).  Because the instant reissue application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.  
The 110 Reissue Application is a reissue application of U.S. Patent No. 9,817,299 (“299 Patent”) titled “HIGH-DEFINITION PYLON-MOUNTED CAMERA ASSEMBLY WITH MOUNTING STRUCTURE.”   The application for the 299 Patent was filed on Jul. 22, 2016 and assigned by the Office US patent application number 15/216,989 (“989 Application”) and issued on Nov. 14, 2017 with claims 1-20 (“Originally Patented Claims”).
On Jul. 2, 2021, the Office mailed a non-final office action (“Jul 2021 Non-final Office Action”).  On Sep. 7, 2021, Applicant filed a response (“Sep 2021 Response”) to the Jul 2021 Non-final Office Action. 
On Oct. 22, 2021, the Office mailed a final office action (“Oct 2021 Final Office Action”).  On Feb. 22, 2022, Applicant filed a response (“Feb 2022 Response”) to the Oct 2021 Final Office Action and an RCE.
On Apr. 1, 2022, the Office mailed a non-final office action (“Apr 2022 Non-final Office Action”).  On Sep. 1, 2022, Applicant filed a response (“Sep 2022 Response”) to the Apr 2022 Non-final Office Action.


II. OTHER PROCEEDINGS
This section is the same as that in Jul 2021 Non-final Office Action.
Based upon Applicant’s statements as set forth in the instant application and after the Examiner's independent review of the 299 Patent itself and its prosecution history, the Examiner finds that she cannot locate any ongoing proceeding before the Office or current ongoing litigation.  
Also based upon the Examiner's independent review of the 299 Patent itself and the prosecution history, the Examiner finds that she cannot locate any previous reexaminations (ex parte or inter parts), supplemental examinations, or certificates of correction.

III. PRIORITY CLAIMS
This section is the same as that in Jul 2021 Non-final Office Action.
Based upon a review of the instant reissue application and 299 Patent, the Examiner finds that the instant reissue application claims domestic priority to provisional 62/195,894 filed on Jul. 23, 2015 and provisional 62/306,358 filed on Mar. 10, 2016.
The instant reissue application does not claim any foreign priority. 
Because the effective filing date of the instant application is on or after March 16, 2013, the present application is being examined under the AIA  first to file provisions. 

IV. SEP 2022 RESPONSE
The SEP 2022 Response contained, among other things, “REMARKS” (“SEP 2022 Remarks”), “AMENDMENTS TO THE SPECIFICATION” (“Sep 2022 Specification Amendment”),  and “AMENDMENTS TO THE CLAIMS” (“Sep 2022 Claim Amendment”).
V. STATUS OF CLAIMS
	In light of the above: 
Claims 1-24 and 26-42 are currently pending (“Pending Claims”).
Claims 1-24 and 26-42 are currently examined (“Examined Claims”).
	Regarding the Examined Claims and as a result of this Office action:
Claims 1-20 and 41 are allowed.
Claim 25 is canceled.
Claims 21-24, 26-40 and 42 are rejected.

VI. CLAIM INTERPRETATION
A.	Lexicographic Definitions
After careful review of the original specification and unless expressly noted otherwise by the Examiner, the Examiner locates a lexicographic definition in the original specification with the required clarity, deliberateness, and precision for “Pylon” enclosed below. See MPEP § 2111.01 IV.
Pylon: “an orange marker placed at each of the corners of the end-zone of a football field that are usually made of a padded material.  They are used as a visual aid to mark the inside corners of the end-zone.  The pylons are not permanent and they move easily when hit.” (col. 8, lines 45-49 of the 299 Patent). “The pylon is considered part of the field; it cannot interfere with a play. The pylons were introduced because game officials needed an easy way to see the edges of the end-zone from a distance” (col. 8, lines 51-55 of the 299 Patent).  “Pylon is molded from high-density, impact resistant foam, integrated with a break-away connect providing for non-destructively breaking and remaking electrical connections” (Abstract, the 299 Patent).

B.	'Sources' for the 'Broadest Reasonable Interpretation' 
For terms not lexicographically defined by Patent Owner, the Examiner hereby adopts the following interpretations under the broadest reasonable interpretation (BRI) standard.  In other words, the Examiner has provided the following interpretations simply as express notice of how she is interpreting particular terms under the broadest reasonable interpretation standard.  Additionally, these interpretations are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language.1   In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), the Examiner points to these other “sources” to support his interpretation of the claims.  Finally, the following list is not intended to be exhaustive in any way:
High-definition: “video image with considerably more than 480 horizontal lines or 576 horizontal lines (Europe) is considered high-definition. … Images of standard resolution captured by a high-speed camera at rates faster than normal (60 frames/second North America, 50 fps Europe) may be considered high-definition in some contexts” (the 299 Patent, col. 2, line 64-col. 3, line 7).
Non-Locking connector: “In this case, in place of the pylon connector 30 and base connector 20, the electrical connection between the camera and the transmitter is made through another type of non-locking connector such as a USB3 connector, which still allows for the pylon to non-destructively break away from the wires in the ground.” (col. 16, lines 46-51 of the 299 Patent).  Therefore, a non-locking connector can be a connector that can break away such as a USB3 connector.   However, the current amendment to the specification states “the phrase ‘non-locking connector’ … is intended to mean a plug and a receptacle.” Notwithstanding this clarification, the claims appear to utilize the term in a contrary manner. Claim 21 recites first and second non-locking connectors, and it appears that the first non-locking connector corresponds to the male plug 201 in FIG. 27, whereas the second non-locking connector corresponds to the female receptacle 203, as opposed to each non-locking connector comprising both a plug and receptacle. Accordingly, the claims and the specification are contradictory, and it is not clear whether a non-locking connector corresponds to either a plug or a receptacle or both a plug and a receptacle. There is no disclosed embodiment in which two sets of plug/receptacle combinations are utilized. Therefore, it is apparent that a non-locking connector, as utilized in the claim, does not correspond to both a plug and receptacle, as indicated in the amendment to the specification.  

C.  	35 U.S.C. § 112 ¶ F
The following is a quotation of pre-AIA  § 112 ¶ F:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

A second exception is when a claimed phrase is interpreted in accordance with 35 U.S.C. § 112 F paragraph (“§ 112 ¶ F”). See MPEP § 2181 et seq.  To invoke § 112 ¶ F, a claimed phrase must meet the three-prong analysis (“3 Prong Analysis”) as set forth in MPEP § 2181 (I).  The following phrases will be first identified and then analyzed using the MPEP’s 3 Prong Analysis to determine if the claimed phrases invoke § 112 ¶ F.  If a phrase invokes § 112 ¶ F, the corresponding structure will also be determined.  The Examiner has reviewed the Pending claims and has concluded that the Pending claims do not invoke § 112 ¶ F.

VII. SPECIFICATION
A.	Added matter should be underlined
According to 37 C.F.R. § 1.173 (d), all matter to be added by reissue must be underlined.  However, the paragraphs added to specification, i.e., the Sep 2022 Specification Amendment, are not underlined.  Therefore the Sep 2022 Specification Amendment is objected to.  Appropriate correction is required

B. 	Typos	
The disclosure is objected to because of the following informalities: 42b in Sep 2022 Specification Amendment should be 42a instead.

C.	New Matter
The Sep 2022 Specification Amendment is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. § 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows
The term “open-rigid frame” is new matter because: a) At the time of the invention, it does not appear to be a term that was customarily used in the field of camera assemblies, nor was it known by those skilled in the relevant arts;  b) it is not defined lexicographically in the original specification.  c) The term “open-rigid frame” in the claims can be interpreted differently from what is in the Sep 2022 Specification Amendment.  
Applicant is required to cancel the new matter in the reply to this Office Action.  The Examiner suggests the Applicant to denote the frame having a structure that is both “open” (as in hollow or otherwise configured to have a camera mounted therein) and “rigid” (as it is made of a rigid material such as metal or the like.).
Appropriate correction is required.

C.  	Antecedent basis
	Claim 36 recites “elastomeric material.”  There is no proper antecedent basis for this term in the instant specification. Applicant indicated that “elastomeric” had been removed from claim 36 (Sep 2022 Remarks, p. 27).  However, there is one occurrence of “elastomeric” in claim 36.

VIII. CLAIM REJECTIONS - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 21-24 and 26-33 and 35-40 and 42 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21 now recites, among other things,
an internal electrical wiring assembly comprising at least one cable at least partially contained within said pylon and in electrical communication with said first camera sub-assembly, said at least one cable terminated by a first non-locking connector; and, 
a second cable external to said pylon body and at least partially buried in the ground, wherein said second cable is terminated by a second non-locking connector at a proximal end and connected to a video receiver at a distal end.

However, the support that Applicant points to, i.e., Figs. 27 and 28, and col. 9, lines 46-50 and col. 16, lines 47-55 and the Sep 2022 Specification Amendment only show and describe one non-locking connector which comprises “a plug and a receptacle” (Sep 2022 Specification Amendment, p. 14) or two components of a non-locking connector but not two non-locking connectors.  
Claim 21 recites “a first non-locking connector” and “a second non-locking connector” which are not sufficiently described in the specification of the 299 Patent.  The specification only describes or shows a plug and a receptacle of a non-locking connector but not two non-locking connectors based on the Sep 2022 Specification Amendment.
Dependent claims of claim 21, i.e., claims 22-24 and 26-33 and 35 are also rejection because claims 21 is rejected.
Claims 37-40 and 42 recite similar limitations as claim 21, i.e., a first non-locking connector and a second non-locking connector, and are rejected as well.
Claim 36 recites “elastomeric material.”  However there is no description on this term in the instant specification and therefore this term is new matter. 

IX. CLAIM REJECTIONS - 35 USC § 251
Claims 21-24 and 26-33 and 35-40 and 42 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows:
See the previous section, i.e., Section VIII for details.

X. CLAIM REJECTIONS - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


A.	Rejections

Claims 21-24 and 26-33 and 35-36 are rejected under 35 U.S.C. § 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.  
Claim 21 recites “a first non-locking connector.”  Then claim 21 also recites “a  second non-locking connector.”  The Sep 2022 Specification Amendment explains that a “non-locking connector” is intended to mean a plug and a receptacle. 
The structure of a non-locking connectors cannot be ascertained because it is not a term of art, it does not have lexicographic definition.  Further, it is not clear whether a non-locking connector corresponds to either a plug or a receptacle or both a plug and a receptacle. The amendment to the specification states “the phrase ‘non-locking connector’ … is intended to mean a plug and a receptacle.” However, claim 21 recites first and second non-locking connectors, and it appears that the first non-locking connector corresponds to the male plug 201 in FIG. 27, whereas the second non-locking connector corresponds to the female receptacle 203. There is no disclosed embodiment in which two sets of plug/receptacle combinations are utilized. Therefore, it is apparent that a non-locking connector, as utilized in the claim, does not correspond to both a plug and receptacle, as indicated in the amendment to the specification.  
Dependent claims of claim 21, i.e., claims 22-24 and 26-33 and 35 are also rejection because claims 21 is rejected.
Claim 36 recites the limitation “said elastomeric material.”  There is insufficient antecedent basis for this limitation in the claim.

B.	Interpretation of Indefinite Limitations 
The Examiner has considered all limitations in the Examined Claims even though some claim limitations are indefinite. See MPEP § 2143.03 I. ¶1 noting that “[a] claim limitation which is considered indefinite cannot be disregarded.”  However, the Examiner concludes that because claims 21-24 and 26-33 and 35-36 are indefinite under § 112(b), these claims, by definition, cannot be properly construed.  See e.g. Honeywell International Inc. v. ITC, 341 F.3d 1332, 1342, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) (“Because the claims are indefinite, the claims, by definition, cannot be construed.”).
Therefore in accordance with MPEP § 2173.06 and the USPTO’s policy of trying to advance prosecution by providing prior art rejections (or indicating allowance of the claims) even though certain claims are indefinite, these indefinite claims are construed and the prior art is currently applied as much as practically possible.  Applicant is reminded that when a particular § 112(b) rejection is overcome by Applicant and the claim limitation can then then be properly construed, the Examiner will reevaluate the prior art using this proper claim construction and then reassess the patentability of the claim over the prior art.  For purposes of applying the prior art in this Office action only, the claim is interpreted so as to not require the in-ground wire.  It is only required that the pylon be capable of connecting to an in-ground wire via a non-locking connector.  

XI. CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

A.	Claims 21-24 and 30-34 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Wickramaratna (US Patent Pub. 2004/0239759) in view of Chien (US Patent Pub 2015/0271375), further in view of Sasagawa et al (US Patent Pub. 2012/0242837, “Sasagawa”).

    PNG
    media_image1.png
    684
    571
    media_image1.png
    Greyscale


-Figs. 1 and 2 of Wickramaratna.


Regarding claim 21, Wickramaratna teaches a pylon-mounted camera assembly (Figs. 1-4), comprising: 
a pylon comprising a body comprised substantially of resilient foam, and adapted for upright placement on a sports field (Figs. 1-3, [0016]), said pylon having at least a first aperture therein (Figs. 1-3, a hole inside the pylon where a camera is mounted.); 
at least a first camera sub-assembly mounted at least partially within said first aperture (Figs. 1-3, camera mounted in the hole inside the pylon), said first camera sub-assembly having a first camera having a lens, said first camera having a field of view in a direction outward from said pylon (Figs. 1-3 and associated description); and, 
an internal electrical wiring assembly comprising at least one cable at least partially contained within said pylon (Figs. 1-3 and associated descriptions) and in electrical communication with said first camera sub-assembly (Figs. 1-3 and associated descriptions).
However Wickramaratna does not expressly disclose “said at least one cable terminated by a non-locking connector and “a second cable external to said pylon body and at least partially buried in the ground, wherein said second cable is terminated by a second non-locking connector at a proximal end and connected to a video receiver at a distal end.”
In the field of built-in digital data system for recording image and sound (Title and abstract), Chien discloses 
[0076] The invention for Light device also provides a webcam having an auto tracking means and power supply connected to an unlimited power source to a USB interface, the webcam including at least one camera head having means for capturing images, data, or sound at a desired shooting angle, resolution, color, brightness, and sharpness, a motor, and sensor means for causing the move the camera head to follow a moving object or person, and means for storing or transmitting data captured by the camera head to one of a display, computer, communication device, phone, Internet, website, e-mail, or auto dialing system. The webcam may include a USB adaptor for connection to a computer or communication equipment with a USB port, with the webcam being activated when connected with the power source to carry out predetermined image capture functions and to capture digital data under predetermined environmental conditions.
…
[0019] Furthermore, the unlimited power source (outdoor application) or big electricity capacity storage unit (indoor battery operated application) may use prong means, a socket base lamp holder, and conductive means, or a USB-cable that directly comes out of the device housing, or a regular 120 Volt 60 Hz plug wire that directly comes out of the device housing and connects with the public electricity system for home, house, and public areas. The electric delivery from device to AC or DC power source may select from convention market for all kind of skill and method and kits. One of the best applications for the current invention is as a webcam that already used for all kinds of computer, laptop, phone, or communication equipment. Or driving-Cam already use for all moving traffic device. Both are not expensive like the street police department use Traffic-Cam. Conventional webcams are limited in that they cannot follow moving people or objects so people have to sit in front of the webcam to talk with people. Furthermore, (solve 1) The webcam lack of the brightness during the night time so cannot have good photos, image to be seen at dark or night time environment.

	-¶¶ [0076] and [0019] of Chien, emphasis added.

	See also [0020] and [0024] of Chien.  As can be seen above, Chien discloses a webcam having a power supply connected to an unlimited power source via a USB interface, a non-locking connector, and an unlimited power source includes electricity delivered with public electricity system for home, house and public areas including wires buried inground.  Chien also discloses the web cam can be connected via a USB connector to a computer, which is a video receiver, i.e., Chien discloses or suggests “an internal electrical wiring assembly comprising at least one cable at least partially contained within said pylon and in electrical communication with said first camera sub-assembly, said at least one cable terminated by a first non-locking connector; a second cable external to said pylon body, wherein said second cable is terminated by a second non-locking connector at a proximal end and connected to a video receiver at a distal end.” 
Both of Wickramaratna and Chien are directed towards capturing video images, although the fields of application may be different but they are reasonably pertinent to the particular problem with which the applicant was concerned, i.e., capturing videos and transferring videos to a computer or a device for storage or display.  
	Chien discusses the needs for incorporating low-cost super compact Digital Video  (DV) device in a monitoring light fixture and discloses “[0016] The preferred DV device may have the most advanced technical features and functions available from the marketplace, which may include any combination of a ...; (F9) USB means for data delivery.”  Using a non-locking connector will make integration with a preferred DV device on the market a lot more convenient and efficient.
	Further the combination of Chien with Wickramaratna is supported by (B) Simple substitution of one known element for another to obtain predictable results because substituting the connector used in Wickramaratna by the known non-locking connector or USB connector used by Chien will obtain predictable results.  
To the extent that Chien does not disclose “the second cable partially buried in the ground,” it was notoriously well-known for cable buried in the ground, for example, cable companies delivered data, video, image signals via cables buried at least partially in the ground.
It would have been readily apparent to those skilled in the art at the time the 299 Patent was effectively filed that a cable is buried partially in the ground to deliver contents such as video and data from a cable company to a household so that the wire would not have to be dangled in the sky to be delivered to a location.  It was also well-known that the delivery of contents such as video and data from a cable company is accomplished by cable lines that are either buried or above ground.   Further, using cable at least “partially buried” to transfer content such as video or data is supported by KSR rationale (E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  Because there are two known ways of transmitting contents including video, data and electricity conventionally at the time the 299 Patent was effectively filed via wire, i.e., via cables at least partially buried or via non buried cables, there are only two solutions of providing or transferring contents via cable.  Further, using cables at least partially buried has a reasonable expectation of success because cables at least partially buried have been used conventionally and widely across the world at the time the 299 Patent was effectively filed.
To the extent that Wickramaratna does not disclose “said first camera sub-assembly having an open-rigid frame, ..., said first camera affixed to said open-rigid frame,”  in the field of  an omnidirectional camera comprising a camera assembly in which two or more camera units are mounted (Abstract, Fig. 1),  Sasagawa discloses a camera assembly mounting frame made of a metal material ( ¶ 0025, “The camera assembly 2 has a camera mounting frame 5 made of a metal material with good heat transfer properties such as aluminum or copper or the like, the camera mounting frame 5 is a cylindrical hollow body having a circular cross section, and four horizontal camera units 6 and a vertical camera unit 7 are provided in the camera mounting frame 5.).
	Sasagawa establishes that it is preferred to mount a camera into a hollow, metal frame (5) for use in outdoor applications. The frame is metal in order to provide stability and good heat transfer properties, and it is also hollow so that a camera can be mounted within it.  See paragraph [0025].  In view of this teaching, those skilled in the art would have recognized the desirability of incorporating an open-rigid frame (i.e., a frame that is hollow, or otherwise able to have a camera mounted therein, and made of rigid material, such as metal) into the pylon assembly of Wickramaranta as a means for mounting a camera.  Therefore it would have been obvious to one of ordinary skills in the art, at the time of the 299 Patent was effectively filed, to use an open-rigid/metal frame to mount the camera assembly of Wickramaratna.  
Further, the combination of Wickramaratna and Sasagawa is supported by (C) Use of known technique to improve similar devices (methods, or products) in the same way because using an open-rigid/metal frame if Wickramaratna does not already use it will improve the camera assembly of Wickramaratna because it will be more stable and has better heat transfer.  

Regarding claim 22,  Wickramaratna, Chien and Sasagawa teach the wired pylon-mounted camera assembly recited in Claim 21 wherein said first camera is a high-definition camera (Chien, [0076], “the webcam including at least one camera head having means for capturing images, data, or sound at a desired shooting angle, resolution, color, brightness,…”  Camera can be high-resolution when high resolution is desired).

Regarding claim 23, Wickramaratna, Chien and Sasagawa teach the pylon-mounted camera assembly of claim 21, wherein said cable is adapted to carry video signals external to said pylon (Chien, [0076] “means for storing or transmitting data captured by the camera head to one of a display, computer, communication device, phone, Internet, website, e-mail, or auto dialing system.”).

Regarding claim 24, Wickramaratna, Chien and Sasagawa teach the pylon-mounted camera assembly of claim 21, wherein said at least one cable is adapted to carry electric power from an external source to said first camera sub-assembly (Chien, [0019] and [0076]).

Regarding claim 30, Wickramaratna, Chien and Sasagawa teach the pylon-mounted camera assembly of claim 21, wherein said first and second non-locking connectors are external to said pylon (Chien, [0019] and [0076].  See also rejection above for claim 21, the non-locking connectors from Chien added in Wickramaratna can be separate from the pylon of Wickramaratna).

Regarding claim 31, Wickramaratna, Chien and Sasagawa disclose the pylon-mounted camera assembly of claim 29, wherein a portion of said internal wiring assembly is external to said pylon (Wickramaratna, Figs. 1-3, a portion of the internal wiring can be regarded as external to the pylon).

Regarding claim 32, Wickramaratna, Chien and Sasagawa teach the pylon-mounted camera assembly of claim 21, further comprising a second camera sub-assembly having a second camera and a lens (Wickramaratna, Figs. 1-3, three cameras are disclosed), said second camera mounted at least partially within a second aperture and oriented in a direction that is substantially orthogonal to an orientation of said first camera (Wickramaratna, Figs. 1-3, all three cameras are orthogonal to each other).

Regarding claim 33, Wickramaratna, Chien and Sasagawa teach the pylon-mounted camera assembly of claim 30, wherein said pylon has a first and a second side, said first and second sides being substantially orthogonal, and wherein said first aperture is formed in said first side and said second aperture is formed in said second side (Wickramaratna, Figs. 1-3, three cameras in Figs. 1-3 are on different sides which are orthogonal to each other side).

Regarding claim 34, Wickramaratna discloses a pylon-mounted camera assembly, comprising: 
a pylon comprising a body comprised substantially of resilient foam, and adapted for upright placement on a sports field, said pylon having at least a first aperture therein (Figs. 1-3 and associated descriptions.  See also [0016]); 
at least a first camera sub-assembly mounted at least partially within said first aperture, said first camera sub-assembly having a first camera having a lens, said first camera having a field of view in a direction outward from said pylon (Figs. 1-3 and associated descriptions); and, 
an internal electrical wiring assembly comprising at least one electrical conductor at least partially contained within said pylon, said at least one electrical connector having a distal end in electrical communication with said first camera sub-assembly (Figs. 1-3 and associated descriptions).  
However Wickramaratna does not expressly disclose “a proximal end comprising a non-locking connector.”
In the field of built-in digital data system for recording image and sound (Title and abstract), Chien discloses 
[0076] The invention for Light device also provides a webcam having an auto tracking means and power supply connected to an unlimited power source to a USB interface, the webcam including at least one camera head having means for capturing images, data, or sound at a desired shooting angle, resolution, color, brightness, and sharpness, a motor, and sensor means for causing the move the camera head to follow a moving object or person, and means for storing or transmitting data captured by the camera head to one of a display, computer, communication device, phone, Internet, website, e-mail, or auto dialing system. The webcam may include a USB adaptor for connection to a computer or communication equipment with a USB port, with the webcam being activated when connected with the power source to carry out predetermined image capture functions and to capture digital data under predetermined environmental conditions.
[0019] Furthermore, the unlimited power source (outdoor application) or big electricity capacity storage unit (indoor battery operated application) may use prong means, a socket base lamp holder, and conductive means, or a USB-cable that directly comes out of the device housing, or a regular 120 Volt 60 Hz plug wire that directly comes out of the device housing and connects with the public electricity system for home, house, and public areas. The electric delivery from device to AC or DC power source may select from convention market for all kind of skill and method and kits. One of the best applications for the current invention is as a webcam that already used for all kinds of computer, laptop, phone, or communication equipment. Or driving-Cam already use for all moving traffic device. Both are not expensive like the street police department use Traffic-Cam. Conventional webcams are limited in that they cannot follow moving people or objects so people have to sit in front of the webcam to talk with people. Further more, (solve 1) The webcam lack of the brightness during the night time so can not have good photos, image to be seen at dark or night time environment.

	-¶¶ [0076] and [0019] of Chien, emphasis added.

	As can be seen above, Chien discloses a webcam having a power supply connected to an unlimited power source to a USB interface, a non-locking connector, and an unlimited power source includes electricity delivered with public electricity system for home, house and public areas.   
Wickramaratna discloses a battery inside an aperture of the pylon supplying power to a camera (Figs. 1-3 and associated descriptions).  However the battery of Wickramaratna may run out of power and may need to be replaced frequently.  Chien discloses:
[0006] To solve the problem of frequent battery or storage means replacement, the current invention utilizes an power source provided by an alternating current (AC) electrical outlet into which built-in prong means are plugged or to which a screw-in base is connected, and/or includes circuit means converting the AC power to direct current (DC) power.

	-¶ [0006]  of Chien.

	TSM-To solve the problem of frequent battery replacement, it would be obvious to one of ordinary skills in the art, at the time of the 299 Patent was effectively filed, to connect Wickramaratna’s camera via a non-locking connector for power supply as disclosed by Chien.  
	KSR-The combination of Wickramaratna with Chien is also supported by KSR rationale (B) Simple substitution of one known element for another to obtain predictable results because replacing of Wickramaratna’s battery with Chien’s power supply will obtain prediction results and (C) Use of known technique to improve similar devices (methods, or products) in the same way because using unlimited power supply such as in Chien in the pylon of Wickramaratna will improve the pylon of Wickramaratna in the same way (without having to replace frequently the battery).
To the extent that Wickramaratna does not disclose “said first camera sub-assembly having an open-rigid frame, ..., said first camera affixed to said open-rigid frame,”  in the field of an omnidirectional camera comprising a camera assembly in which two or more camera units are mounted (Abstract, Fig. 1),  Sasagawa discloses a camera assembly mounting frame made of a metal material ( ¶ 0025, “The camera assembly 2 has a camera mounting frame 5 made of a metal material with good heat transfer properties such as aluminum or copper or the like, the camera mounting frame 5 is a cylindrical hollow body having a circular cross section, and four horizontal camera units 6 and a vertical camera unit 7 are provided in the camera mounting frame 5.).
	Sasagawa establishes that it is preferred to mount a camera into a hollow, metal frame (5) for use in outdoor applications. The frame is metal in order to provide stability and good heat transfer properties, and it is also hollow so that a camera can be mounted within it. See paragraph [0025]. In view of this teaching, those skilled in the art would have recognized the desirability of incorporating an open-rigid frame (i.e., a frame that is hollow, or otherwise able to have a camera mounted therein, and made of rigid material, such as metal) into the pylon assembly of Wickramaranta as a means for mounting a camera. Therefore it would have been obvious to one of ordinary skills in the art, at the time of the 299 Patent was effectively filed, to use an open-rigid/metal frame to mount the camera assembly of Wickramaratna.  
Further, the combination of Wickramaratna and Sasagawa is supported by (C) Use of known technique to improve similar devices (methods, or products) in the same way because using an open-rigid/metal frame if Wickramaratna does not already use it will improve the camera assembly of Wickramaratna because it will be more stable and has better heat transfer.  

	Claim 42 combines the limitations of claim 21 and claim 34 and therefore Wickramaratna, Chien and Sasagawa disclose or make obvious claim 42 as explained above for claim 21 and claim 34.

B.	Claims 26-29 and 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Wickramaratna, in view of Chien and Sasagawa, further in view of Jayaram (US Patent Pub 2011/0249100).
Regarding claim 26 and claim 27, Wickramaratna, Chien and Sasagawa teach the pylon-mounted camera assembly of claim 21.  However they do not expressly teach a fan sub-assembly for cooling electronic components within said pylon, said fan sub-assembly affixed to said open-rigid frame and wherein said internal wiring assembly includes a power conducting element that is in electrical communication with said fan sub-assembly and configured to supply electric power from an external source to said fan sub-assembly.
In the field of capturing images in sporting field, Jayaram discloses 
[0051] As shown in FIG. 7, each post 54 has a threaded bore at each end sized to receive a respective threaded cap-screw, or fastener 52 (see FIG. 6). Base plate 42 and top plate 44 (see FIG. 6) each have corresponding holes that align with each post 54 to receive a fastener 52, where the enlarged head of fastener 52 secures respective plates 42 and 44 together against side plate 46 and back plate 48. Back plate 48 includes a ventilation port 58 in which a cooling fan is mounted (not shown) and a switch port in which a power switch (not shown) is mounted for turning the fan on and off. An array of four bores 61 are configured in bottom plate 42 to align with corresponding bores 242 in pedestal 238 (see FIG. 18) so each receives a bolt and nut (not shown) to secure system 116 atop pedestal 238. Pedestal 238 is then mounted atop post 36 (see FIG. 4) or atop a tripod, such as tripod 236 shown in FIG. 5 using a threaded mounting aperture 245 (see FIG. 19). When assembled together, bore 60 aligns with bore 243 of pedestal 238 (of FIG. 18) to enable communications cables and power cables for cameras 32 and 34 to exit housing 116.

-[0051] of Jayaram.
Jayaram also discloses cameras are mounted to the same open-rigid frame as the cooling fan (Fig. 7 and associated description).  It is desirable to keep an electronic component in optimal operating temperature environment.  Therefore it would have been obvious to one of ordinary skills in the art, at the time the 299 Patent was effectively filed, to use a fan sub-assembly as that by Jayaram in the pylon of Wickramaratna and mounted to the same frame that the camera is mounted and having a power conducting element that is in electrical communication with said fan sub-assembly and configured to supply electric power from an external source to said fan sub-assembly in the pylon-mounted camera of Wickramaratna modified based on Chien so that cameras in Wickramaratna can be cooled to be in optimal state.  

Regarding claim 28, Wickramaratna, Chien, Sasagawa and Jayaram teach the pylon-mounted camera assembly of claim 26, further comprising a second aperture distinct from said first aperture and without a camera sub-assembly at least partially mounted therein, said second aperture in fluid communication with said fan sub- assembly (Jayaram, Fig. 7 and [0051]) .

Regarding claim 29, Wickramaratna, Chien, Sasagawa and Jayaram teach the pylon-mounted camera assembly of claim 28, wherein said fan sub-assembly is in fluid communication with said first aperture (Jayaram, Fig. 7 and [0051], the fan will cool down the cameras.  The fan added to Wickramaratna will cool the camera assembly which is in the first aperture).

Claim 36 recites similar limitation as claim 26 and further recites “said at least first cable terminated by a first non-locking connector at a proximal end, said proximal end is accessible from the outside of said pylon body.”  Chien teaches or makes obvious terminating a cable for a non-locking connector (see rejection of claim 21 above).  To the extent that Wickramaratna, Chien, Sasagawa and Jayaram do not teach “said proximal end is accessible from the outside of said pylon body,” it is obvious to try (MPEP 2143 Rationale (E))  to make the proximal end accessible from the outside of said pylon body because there are only two solutions, said proximal end is accessible from the outside of said pylon body or the inside of said pylon body.  Accessing the proximal end outside of pylon body has reasonable expectation of success as it is well known in the art that there are many cable connectors that are outside of a containment.  Therefore Wickramaratna, Chien, Sasagawa and Jayaram disclose or makes obvious claim 36.

Regarding Claim 37, Wickramaratna, Chien, Sasagawa and Jayaram the pylon-mounted camera assembly according to Claim 36, wherein said proximal end of said at least first cable extends outwardly from the base of said pylon body and is adapted to mate with a second cable external to said pylon body via a second non-locking connector disposed at a proximal end of said second cable to provide electrical power to said first fan and/or said first camera (Chien, [0076] and [0019], to the extent that Chien does not teach the cable extends outwardly from the base of the pylon is obvious to try because there are two predictable solutions, i.e., extends outwardly and not extend outwardly, and having the proximal end extends outwardly has reasonable expectation of success because it is only an orientation of the cable and does not affect the transmission of signals in any way. )

Regarding Claim 38, Wickramaratna, Chien, Sasagawa and Jayaram teach the pylon-mounted camera assembly according to Claim 37, wherein said proximal end of said at least first cable extends outwardly from the base of said pylon body and is adapted to mate with said second cable external to said pylon body via said second non- locking connector disposed at a proximal end of said second cable, to provide a path for video signals to be transmitted via said second cable from said first camera to an external receiver (Chien, [0076] and [0019], see analysis and rejection above for claim 37 and claim 21).

Regarding Claim 39, Wickramaratna, Chien, Sasagawa and Jayaram teach the pylon-mounted camera assembly according to Claim 38, wherein said second cable is at least partially buried in an athletic field and substantially external to said pylon body (see the rejection of claim 21 above), and wherein said pylon is disposed on the surface of said athletic field (Wickramaratna, Figs. 1-3, [0016]) and wherein said first cable is connected via said first non-locking connector to said second cable via said second non- locking connector that terminates said second cable (See the rejection of claim 21 above), thereby electrically connecting said first camera and/or said first fan to a source of electrical power for powering said first camera and/or said first fan (intended use, also see the rejection for claim 21).

Regarding Claim 40, Wickramaratna, Chien, Sasagawa and Jayaram teach the pylon-mounted camera assembly according to Claim 39, wherein said at least first cable of said electrical wiring assembly is at least partially contained within said pylon body and in electrical communication with said first camera (Wickramaratna, Figs. 1-3, [0016]), the proximal end of said at least first cable extending outwardly from the base of said pylon body and terminated by said first non-locking connector; and wherein said second cable is at least partially buried in an athletic field and substantially external to said pylon body, and wherein said at least first cable is connected via said non-locking connector at its proximal end to said second cable via said second non-locking connector that terminates said second cable, thereby providing a signal path between said first camera and an external receiver (see the rejection of claim 21 and claim 39 above).  
 
XII. ALLOWABLE SUBJECT MATTER
Claims 1-20 and 41 are allowed.  Claims 35 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the term “pylon” is defined lexicographically in the 299 Patent and summarized in Section VI.A above.   
For claims 1-20 and 41, the prior art on the record including Wickramaratna fails to teach a pylon-mounted camera assembly as defined in Section VI.A having one or more cavities and “each of said one or more cavities having a first cavity end and a second cavity end, at least one of said one or more cavities having one of said camera sub-assemblies contained in said first end and one of said fan assemblies contained in said second end.”

XIII.    RESPONSE TO REMARKS
A.	Specification Amendment 
Applicant amended the specification so that a non-locking connector comprising a plug and a receptacle (Sep 2022 Remarks, p. 20).  However, in some of the amended claims, two non-locking connectors instead of a plug and a receptacle are recited, which is not supported by Figs. 27 and 28 of the 299 Patent.  Applicant appears to use “a non-locking connector” to mean a connector comprising a plug and a receptacle and also a plug or a receptacle, which is inconsistent and not supported in the instant specification.  Further, in view of the Sep 2022 Specification Amendment, the structure of a non-locking connector cannot be ascertained (See the rejection under 35 USC 112 (b)).  
	Applicant also amended the specification to define “open-rigid frame.”   However as explained in the Objection to Specification above, the term “open-rigid frame” is objected to as being new matter.   See the objection in Section VII for the reasons that the term is objected to.    

B.	Rejection under § 112(a) and 35 USC 251 new matter
	Applicant argues that the rejection under § 112 (a) is overcome by the Sep 2022 Claim Amendment (Sep 2022 Remarks, pp. 30-21).
	By the Sep 2022 Specification Amendment, the rejection under § 112 (a) of  the phrases “open-rigid frame” and “rigid camera-fan assembly” has been overcome.  However, claim 36 still recites “elastomeric material” which is still being rejected under § 112 (a).
	The rejections of seven terms listed in Sep 2022 Remarks at p. 21 have been overcome except for “elastomeric material” in view of the Sep 2022 Claim Amendment and Sep 2022 Specification Amendment and Sep 2022 Remarks at pp. 21-31 and are hereby withdrawn.  However as explained in the rejection under § 112 (a) above, the occurrences of both “first non-locking connector” and “second non-locking connector” are still being rejected because none of the embodiments provide sufficient support for two non-locking connectors which comprises both a plug and a receptacle.  

C.	Rejection under  § 112 (b) 
	Applicant argues that the terms “non-locking connector” and complimentary non-locking connector” in claim 21 are not used in the claim anymore and the rejection under § 112 (b) should be withdrawn (Sep 2022 Remarks, p. 32).
	The Examiner agrees.  However the use of terms “first non-locking connector” and “second non-locking connector” are still indefinite as explained in the rejection above and are rejected under § 112 (b).  
	Rejections of other terms except “the elastomeric material” in claim 36 under 35 USC § 112 (b) have been overcome and are hereby withdrawn.
	The use of “resilient foam” in claims 34 and 42 are not being rejected over 35 USC § 112 (b) in view of the Sep 2022 Specification Amendment.  

D. 	Rejection under 35 USC § 103
	Applicant argues that none of the Wickramaratna, Chien and Jayaram discloses open-rigid frame and the camera is affixed to the open-rigid frame (Sep 2022 Remarks, pp. 45-47).
	Examiner agrees that Wickramaratna, Chien, and Jayaram do not expressly disclose the utilization of an “open-rigid frame,” as claimed. However, newly-discovered prior art Sasagawa (U.S. 2012/0242837) is relied upon for teaching that because at the time of the invention it was desirable to mount cameras within open-rigid frames for use in outdoor applications, and the incorporation of such a frame into Wickramaratna’s pylon would have been an obvious improvement to those skilled in the art.
Applicant’s arguments are moot because a new reference by Sasagawa is introduced to teach this limitation.

XIV. CONCLUSION
A.	Action is made final
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

B.	Reissue Application Reminders
Disclosure of other proceedings.  Applicants are reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the Patent Under Reissue is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Disclosure of material information.  Applicant is further reminded of the continuing obligation under 37 C.F.R. § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Manner of making amendments. Applicant is reminded that changes to the Instant Application must comply with 37 C.F.R. § 1.173, such that all amendments are made in respect to the Patent Under Reissue as opposed to any prior changes entered in the Instant Application. All added material must be underlined, and all omitted material must be enclosed in brackets, in accordance with Rule 173. Applicant may submit an appendix to any response in which claims are marked up to show changes with respect to a previous set of claims, however, such claims should be clearly denoted as “not for entry.”

C.	 Suggested Examples: Preventing Both New Matter Rejections & Objections to the Specification in the Future
Applicants are respectfully reminded that any suggestions or examples of claim language provided by the Examiner are just that—suggestions or examples—and do not constitute a formal requirement mandated by the Examiner.  To be especially clear, any suggestion or example provided in this Office Action (or in any future office action) does not constitute a formal requirement mandated by the Examiner.
Should Applicants decide to amend the claims, Applicant is also reminded that—like always—no new matter is allowed.  The Examiner therefore leaves it up to Applicants to choose the precise claim language of the amendment in order to ensure that the amended language complies with 35 U.S.C. § 112 1st paragraph.
Independent of the requirements under 35 U.S.C. § 112 1st paragraph, Applicants are also respectfully reminded that when amending a particular claim, all claim terms must have clear support or antecedent basis in the specification.  See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o).  Should Applicants amend the claims such that the claim language no longer has clear support or antecedent basis in the specification, an objection to the specification may result.  Therefore, in these situations where the amended claim language does not have clear support or antecedent basis in the specification and to prevent a subsequent ‘Objection to the Specification’ in the next office action, Applicants are encouraged to either (1) re-evaluate the amendment and change the claim language so the claims do have clear support or antecedent basis or, (2) amend the specification to ensure that the claim language does have clear support or antecedent basis.  See again MPEP § 608.01(o) (¶3).  Should Applicants choose to amend the specification, Applicants are reminded that—like always—no new matter in the specification is allowed.  See 35 U.S.C. § 132(a).  If Applicants have any questions on this matter, Applicants are encouraged to contact the Examiner via the telephone number listed below.

D.	 Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to YUZHEN GE whose telephone number is (571)272-7636.  The Examiner can normally be reached on Monday-Thursday 8:00-6:00.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Andrew J. Fischer can be reached on 571-272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Yuzhen Ge/
Primary Examiner, Art Unit 3992



Conferees:
/COLIN M LAROSE/Primary Examiner, Art Unit 3992

/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While most interpretations are cited because these terms are found in the claims, the Examiner may have provided additional interpretations to help interpret words, phrases, or concepts found in the interpretations themselves, the 299 Patent, or in the prior art